Citation Nr: 0805419	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
sacrum fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to 
December 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2007, the appellant presented sworn testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks an increased evaluation for residuals of 
fracture to the sacrum.  Historically, the appellant 
fractured the sacrum from a 7 foot fall in service and 
subsequently he had occasional recurrent pain.  A January 
1974 rating decision established service connection for 
residuals of sacrum fracture at the noncompensable disability 
level under Diagnostic Code 5285.  In December 2003, the 
appellant requested an increased evaluation for residuals of 
sacrum fracture.  At this time, he denied VA medical 
treatment and did not report other medical care for his 
condition.

In February 20004, a VA examination was conducted.  X-ray 
showed normal lumbosacral spine and healed, questionable old 
fracture of the distal sacrum.  The diagnosis was status post 
fractured sacrum and muscle sprain of the lumbar spine with 
moderate loss of range of motion and moderate loss of 
functional capacity of the lumbar spine.  The appellant 
reported weakness, bowel and bladder problems, and erectile 
dysfunction.

In a March 2004 rating decision, a 10 percent disability 
evaluation was assigned for residuals of sacrum fracture 
under Diagnostic Code 5235 of the General Rating Formula for 
Diseases and Injuries to the Spine.  See 38 C.F.R. § 4.71a 
(2007) (General Rating Formula came into effect prior to the 
appellant's claim for increase for evaluating diseases and 
injuries of the spine; see 67 Fed. Reg. 54345-54349 (August 
22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 2003)).

VA Form 21-4138, dated July 2006, reflects that the appellant 
reported treatment for the low back at VA Medical Centers in 
Albany and Dublin.  VA has not obtained these records.

In June 2007, the Board received private and VA medical 
records, without a waiver of consideration by the agency of 
original jurisdiction.  These records include July and August 
2006 treatment records of Dr. L. Moree, a May 2007 Dublin VA 
Medical Center discharge note, and an October 2006 evaluation 
note from the Albany Internal Medicine (Dr. Timmons).  The 
Board notes that Dr. Timmons copied a Dr. Young on this 
evaluation record.  Having reviewed this evidence, the Board 
finds that all pertinent evidence has not been procured and 
that further development is necessary; essentially VA has not 
satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The Board further observes 
that, as the appellant did not execute a waiver of original 
jurisdiction for the evidence received in June 2007, remand 
is required pursuant to 38 C.F.R. § 20.1304.

Finally, the Board notes that the January 2004 pre-
adjudicatory VCAA (Veterans Claims Assistance Act) notice 
letter is not in compliance with 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b)(1), and Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  The appellant has 
not been notified of the disability rating and effective date 
elements of his claim pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant should be 
notified that, in evaluating claims for increase, VA looks at 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact on employment.  See 
Vazquez-Flores, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant VA 
treatment records since January 2006 and 
associate these records with the claims 
folder.

2.  After securing the necessary release, 
the RO should request all private 
treatment records from Drs. Young, 
Timmons, and Moree.  These records and any 
other treatment records identified by the 
appellant should be associated with the 
claims folder.

3.  The appellant should be given a VCAA 
notice letter fully compliant with 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159(b) 
(1), and Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  
This should include notifying the 
appellant that, in evaluating claims for 
increase, VA looks at the nature and 
symptoms of the condition, severity and 
duration of the symptoms, and impact on 
employment.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



